We have reviewed the record in the light of appellant's contentions in his motion. Appellant introduced no testimony. Mr. Gann and Mr. Robison swear positively that they saw appellant and two others drive in a car to a certain point, at which point they were intercepted. They did not see the officer until he was close to them. Immediately upon seeing him, appellant, in the language of Robison, "reached over in the car and grabbed up a fruit jar of whiskey" and broke it on the side of the car. This testimony fixes beyond the possibility of dispute the transportation of the whiskey, appellant's knowledge of the fact that it was in the car, and the fact that appellant was himself an occupant of said car. This seems to put the question of his guilt beyond the pale of circumstantial evidence. The conviction was for transporting. Both state witnesses testified that when the jar was broken they smelled whiskey, and Mr. Gann got some of it up from the running-board of the car and tasted it and said it was whiskey. We are unable to agree with appellant's contention *Page 261 
that we erred in our former opinion holding the case not one on circumstantial evidence. We are of opinion the facts are amply sufficient to show the guilt of the accused.
The motion for rehearing will be overruled.
Overruled.